DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 26 January 2021 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 January 2021.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0022], the expression “metal tracks 26” does not appear to be correct because numeral “26” has already been used for a different part of the drawings. Applicant is cautioned not to add new matter to the originally-filed specification. Note that if the drawings require correction, then Applicant should submit a proposed drawing correction in response to this Office action.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF FORMING A CONCRETE PANEL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 9, line 2, the expression “the casing bed” does not have clear and proper antecedent basis in the claims, and it is not clear what “the casing bed” is, or represents, in the claimed process. The Examiner notes that it appears that this expression should actually be - - the casting bed - -  and , if so, Applicant should amend claim 9 accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Buedel et al (U.S. Patent Application Publication 2010/0307083 A1).
             Regarding claim 1, Buedel et al (see the entire document, in particular, paragraphs [0002], [0007] and [0022] – [0026]; Figures 1 and 3-5) teaches a process of making a panel to be used as a wall structure (see paragraph [0002] of Buedel et al), including the steps of (a) positioning one or more forming members within a casting bed having a plurality of upright surfaces defining a generally rectangular interior area, the one or more forming members including an insulating material extending along a length dimension of the one or more forming members to define a plurality of rectangular-shaped channels in a parallel and spaced-apart relationship (see paragraphs [0022] – [0024]; Figures 3 and 4 of Buedel et al); (b) placing uncured concrete within the casting bed and allowing the concrete to cover the one or more forming members and substantially fill the channels (see paragraph [0025] and Figure 5 of Buedel et al); and (c) allowing the concrete to cure (see paragraphs [0007] and [0026] of Buedel et al).
               Regarding claim 5, see paragraph [0024] and Figure 4 of Buedel et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buedel et al (U.S. Patent Application Publication 2010/0307083 A1) as applied to claims 1 and 5 above, and further in view of Piazza (U.S. Patent 4,280,974 A).
             Regarding claims 2-4, Buedel et al does not explicitly teach (1) position/positioning of nailer strips. Piazza (see the entire document, in particular, col. 1, lines 12-15; col. 5, lines 5-21; Figure 5) teaches a process of making a concrete panel (see col. 1, lines 12-15 of Piazza), including the position/positioning of nailer strips (i.e., furring strips 25; see col. 5, lines 5-21 and Figure 5 of Piazza), and it would have been obvious to one of ordinary skill in the art before the .
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buedel et al (U.S. Patent Application Publication 2010/0307083 A1)  as applied to claims 1 and 5 above, and further in view of Bullivant (GB 2355024 A).
             Regarding claim 6, Buedel et al teaches insulating material defining a plurality of rectangular protrusions (see paragraph [0024] and Figure 4 of Buedel et al), but Buedel et al does not explicitly teach (1) that the rectangular protrusions are integrally-formed. Bullivant (see the entire document, in particular, page 1, lines 1-2; page 3, lines 3-4; page 4, lines 15-16; page 5, lines 17-18; page 8, lines 19-20; page 11, lines 17-24; Figure 1) teaches a process of making a panel for a floor or wall (see page 1, lines 1-2 of Bullivant), wherein the protrusions are integrally-formed (see page 5, lines 17-18 and Figure 1 of Bullivant), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide integrally-formed protrusions in the insulating material in the process of Buedel et al in view of Bullivant in order to provide for the construction of buildings having insulated floors and/or walls (see page 11, lines 17-24 of Bullivant).
             Regarding claim 10, see page 3, lines 3-4 and page 5, lines 17-18; Figure 1 of Bullivant.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buedel et al (U.S. Patent Application Publication 2010/0307083 A1) as applied to claims 1 and 5 above, and further in view of Heerens et al (U.S. Patent Application Publication 2009/0301023 A1).
Regarding claim 7, Buedel et al does not explicitly teach (1) the step of placing uncured concrete in the casting bed before positioning the one or more forming members therein. Heerens et al (see the entire document, in particular, paragraph [0003] and Figure 10) teaches a step of placing uncured cellular or foamed concrete into a casting mold and then positioning reinforcement cages therein (see paragraph [0003] and Figure 10 of Heerens et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place uncured concrete in the casting bed before positioning one or more forming members therein in the process of Buedel et al in view of Heerens et al because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04(IV)(C)).
              Regarding claim 8, see paragraph [0025] and Figure 1 of Buedel et al.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buedel et al (U.S. Patent Application Publication 2010/0307083 A1) as applied to claims 1 and 5 above, and further in view of Shoe et al (U.S. Patent 3,750,998 A).
             Regarding claim 9, Buedel et al does not explicitly teach (1) the step of forming protrusions lengthwise in the casting bed to form a grout keyway in the sides of the panel. Shoe (see the entire document, in particular, col. 1, lines 18-24; col. 2, lines 35-49) teaches a casting bed having protrusions in the lengthwise direction to form a grout key cavity in the sides of the panel (see col 1, lines 18-24 and col. 2, lines 35-49 of Shoe), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form protrusions lengthwise in the casting bed to form a grout keyway in the sides of the panel in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)2721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI

Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742